Citation Nr: 0501626	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-08 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased original evaluation for 
residuals of a cold injury to both hands, currently rated as 
20 percent disabling for each hand.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from October 1947 to 
October 1951 and from August 1955 to October 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from
January 1999 and September 2002 rating decisions of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's residuals of a cold injury to his hands are 
manifested by pain and swelling in his hands and difficulty 
performing tasks such as buttoning a shirt or shaving.  There 
is no evidence of tissue loss, nail abnormalities, color 
changes, hyperhidrosis, or X-ray abnormalities in the hands.

3.  The veteran's service connected disabilities are 
residuals of cold injury to both feet, each  rated as 30 
percent disabling; neuropathy with paresthesias in the legs, 
each rated as 30 percent disabling; and residuals of cold 
injury to the hands, each rated as 20 percent disabling.  The 
veteran's combined disability rating is 90 percent.

4.  The veteran's service connected disabilities do not 
render him so helpless as to be unable to care for himself or 
protect himself from the dangers or hazards incident to his 
daily environment.

5.  Service connection for a low back disability was most 
recently denied by the RO in a decision dated in March 1977

6.  Relevant evidence submitted since the March 1977 rating 
decision is either not new in that it duplicates evidence 
previously considered, or it is not material in that it does 
not relate to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  The criteria for an original disability rating in excess 
of 20 percent for the veteran's residuals of a cold injury to 
each hand are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104 Diagnostic Code (DC) 7122 (2004).

2.  The requirements for special monthly compensation based 
on the need of regular aid and attendance of another person 
have not been met.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2004).

3.  The March 1977 rating decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2004).

4.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The rating decision dated in September 2002, the Statement of 
the Case (SOC) dated in March 2003 and the Supplemental 
Statement of the Case (SSOC) dated in September 2003 advised 
the veteran of the laws and regulations pertaining to his 
claims.  These documents informed the veteran of the evidence 
of record and explained the reasons and bases for denial.  
The veteran was specifically informed that his claim for 
increased ratings for his residuals of a cold injury to his 
hands was being denied because there was no evidence 
establishing that his disabilities met the criteria for a 
higher rating, he was also told that his claim for special 
monthly compensation was being denied because his 
disabilities did not meet the criteria necessary, and his 
claim seeking to reopen a claim of entitlement to service 
connection for a low back disability was being denied because 
he had not submitted new and material evidence.  The SOC and 
SSOC made it clear to the veteran that in order to prevail on 
his claims, he needed to present evidence that his 
disabilities met the criteria for a higher rating, that he 
met the criteria for special monthly compensation, or that he 
had submitted new and material evidence for his low back 
disability claim.  The RO sent letters dated in April 2002 
and November 2003 that informed the veteran about the VCAA 
and that told the veteran what evidence the RO would obtain 
and what he needed to do.  The April 2002 letter addressed 
the veteran's claim for special monthly compensation and his 
claim seeking to reopen his low back disability claim.  The 
November 2003 letter addressed the claim for an increased 
rating for residuals of cold injury to the veteran's hands.  
These letters asked the veteran to provide any evidence he 
had.  The RO obtained VA treatment records, service medical 
records, private treatment records, and provided the veteran 
VA examinations in November 1997, December 1998, and August 
2002.  The veteran has not indicated that there is any other 
evidence available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  With respect to the 
claims for special monthly compensation, and the claim 
seeking to reopen a claim of entitlement to service 
connection for a low back disability, the veteran's claims 
were filed in April 2002, and the VCAA letter was sent in 
April 2002, and the claims were denied in a rating decision 
dated in September 2002.  Therefore, the RO has complied with 
the requirements of Pelegrini with respect to these two 
issues.

In the present case, a substantially complete application was 
received in 1998 seeking service connection for residuals of 
cold injuries to the hands.  Thereafter, the claim was 
granted by rating decision dated in January 2002.  The RO 
sent a letter related to the VCAA and the duty to assist to 
the veteran with respect to this claim in November 2003.  
This notification was well after the January 2002 rating 
decision.  Only after that rating action was promulgated did 
the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App. 112 
(2004).  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  This would be an untoward 
result further delaying a case that has been pending for many 
years.  There is no basis in this case for concluding that 
harmful error occurs simply because the claimant received 
VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See, 38 U.S.C.A. § 6261(b)(2); see also, Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Increased evaluation for residuals of cold injury to 
each hand

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

The veteran served in Korea and suffered frostbite injuries 
to both hands in service.  The private treatment notes do not 
contain much information relating to the severity of the 
veteran's disability of his hands, although private treatment 
notes from 1997 did indicate the veteran's hands were 
sensitive to cold.  VA treatment records are also mostly 
silent with respect to the residuals of cold injuries to his 
hands although there is a note dated in October 2001 that the 
veteran is having difficulty reading Braille due to loss of 
feeling in his fingers.

The veteran underwent a VA examination in November 1997.  He 
complained of sensitivity to heat and cold in his hands and 
the examiner diagnosed the veteran with neuropathy with 
paresthesias secondary to frostbite injury but it is unclear 
if this refers to his feet or to his hands or both.  There 
was lack of sensation to light touch although again it is not 
clear if this was for the hands or feet or both.  There was 
no evidence of tissue loss, nail abnormalities, color 
changes, hyperhidrosis, or X-ray abnormalities of the hands.

The veteran was provided another VA examination in December 
1998.  The veteran complained of weakness, swelling, and 
excessive cold sensitivity of his hands.  He denied numbness 
in his hands.  On examination, radial pulses were 2+ 
bilaterally in the hands.  There was no ulceration, no loss 
of tissue, and no amputation.  The veteran's hands were warm 
with shiny skin and no deformity or tenderness.  Grip on the 
right side was 5/5 and on the left was 4+/5.  On the right 
side opposition was normal with index and middle finger and 
was weak with ring and little finger.  On the left side, he 
had weak opposition and his fingers were shaking.  Pinprick 
sensation was diminished on the dorsum of both hands and the 
ventral aspect of the tips of the right fingers only.  The 
examiner noted that the tremors and shaking in the veteran's 
hands were of unknown etiology.  There was no evidence of 
nail abnormalities, color changes, hyperhidrosis, or X-ray 
abnormalities of the hands.

The veteran underwent a third VA examination in August 2002.  
The veteran stated that his hands swell up in cold weather 
and he has significant numbness in his fingers that make him 
unable to button a shirt, tie shoe laces, or shave.  The 
veteran was having trouble with the trigger finger in his 
right hand.  There was a loss of sensation in both hands and 
lower arms.  There was no evidence of tissue loss, nail 
abnormalities, color changes, hyperhidrosis, or X-ray 
abnormalities of the hands.

Under the regulations, a 20 percent rating is warranted for 
residuals of cold injury when there is arthralgia, or other 
pain, numbness, or cold sensitivity, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.  38 C.F.R. § 4.104, DC 
7122 (2004).  A higher rating, of 30 percent, is not 
warranted unless there is arthralgia, or other pain, 
numbness, or cold sensitivity, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  Id.  Here, the record is clear that the 
veteran suffers from pain, numbness and cold sensitivity in 
his hands, plus locally impaired sensation.  The veteran has 
consistently complained of cold sensitivity and pain, and has 
recently complained of numbness.  In addition, the VA 
examinations have revealed a loss of sensation on the hands.  
There has been no indication of tissue loss, nail 
abnormalities, color changes, hyperhidrosis, or X-ray 
abnormalities of the hands at any point or on any 
examination.  In the absence of at least one of these 
additional findings, there is no basis on which to grant a 
disability rating in excess of 20 percent for each hand for 
the veteran's residuals of a cold injury.  Id.  There is no 
amputation or muscle atrophy or any other symptoms that can 
be evaluated separately from the residuals of the cold 
injury.  Therefore, a 20 percent rating for each hand, and no 
higher, is warranted for the veteran's residuals of a cold 
injury.

The Board notes that, because the appellant has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a disability 
rating in excess of 20 percent at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500 (2004).  In this case, the Board finds that 
the veteran was not entitled to a disability rating in excess 
of 20 percent at any time during the pendency of this appeal.  
The medical evidence of record includes a private treatment 
notes, VA treatment records, and several VA examinations and 
none of this evidence shows symptoms warranting a rating in 
excess of 20 percent for the veteran's residuals of a cold 
injury to the hands, even if only temporarily.

III.  Entitlement to special monthly compensation

Under the law, where an otherwise eligible veteran is in need 
of regular aid and attendance due to service-connected 
disablement, an increased rate of compensation is payable.  
38 U.S.C.A. § 1114(l) (West 2002).  Factors considered in 
determining whether a need for aid and attendance exists 
include whether an inability exists to keep oneself clean, 
dress and feed oneself, attend to the needs of nature, and 
protect oneself from the hazards or dangers incident to the 
daily environment.  38 C.F.R. § 3.352(a) (2004).

The statements from the appellant and his family suggest that 
it is his blindness, rather than his service-connected 
disabilities, that led to his requiring assistance with daily 
tasks of life.  The veteran is service connected for 
residuals of cold injuries to his hands and feet, but it is 
clear that those disabilities are not the ones that primarily 
require him to be assisted throughout the day.  

The veteran underwent a VA examination in August 2002 
specifically for the purpose of determining if he needed the 
aid and assistance of another person to carry out the daily 
tasks of life.  The veteran stated that his hands swell in 
cold weather and it is impossible for him to button his 
shirt, or tie shoe laces or shave when that happens.  He also 
stated he has difficulty eating at time and use a knife and 
fork.  The veteran complained of pain and numbness on his 
legs and feet, which 


is particularly bad first thing in the morning.  The examiner 
noted that the veteran has significant peripheral neuropathy 
and that he is legally blind and completely dependent on his 
wife for his care.  There is no medical evidence however that 
that veteran is completely depending on his wife for his care 
due solely to his service-connected disabilities.  In fact 
his primary disability is his blindness, which the examiner 
indicated was the reason he required constant care.  When his 
fingers are not swollen the veteran is able to care for 
himself and dress and if he wears a shirt with no button and 
eats foods easily consumed, there is no reason to think that 
his residuals of a cold injury require the aid and attendance 
of another person.  The preponderance of the evidence clearly 
weighs heavily in favor of a denial of the veteran's claim 
for special monthly compensation.


IV.  New and material evidence

Entitlement to service connection for a low back disability 
was most recently denied by the RO in a decision dated in 
March 1977.  That decision was not appealed and is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1976); currently 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2004).  At that time, entitlement to 
service connection for a low back disability was denied 
because there was no evidence that the veteran's low back 
disability was related to service.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2004).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether 


the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

Evidence offered since the claim was denied in 1977 includes 
private treatment records, VA treatment records, and reports 
of three VA examinations in November 1997, December 1998 and 
August 2002.  None of this evidence suggests that the 
veteran's low back disability is related to service.  No new 
evidence has been submitted which directly addresses the 
specified reason for the 1977 denial. 

The Board finds the additional private medical records, VA 
treatment notes, and reports of VA examinations to be new in 
that they have not been previously considered, however, the 
Board finds that this evidence is not material.  None of the 
newly submitted evidence directly addresses the specified 
reasons for the earlier denial of service connection nor does 
it directly address an unestablished fact that is necessary 
for the claim to be substantiated.  The new evidence does not 
raise a reasonable possibility of substantiating the 
veteran's claim since it does not suggest that the veteran's 
low back disability is related to service.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claim 
for service connection for a low back disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).




ORDER

Entitlement to an increased evaluation for residuals of a 
cold injury to the hands, currently rated as 20 percent 
disabling for each hand, is denied

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person  is 
denied.

New and material evidence has not been presented to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability, and the claim is not reopened.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


